DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/23/2020 has been entered.
 
Status of the Claims    
Claims 20 and 22-27 are pending (claim set as filed on 10/23/2020). 
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	This application is a 371 of PCT/US12/47307 filed on 07/19/2012 which claims benefit to provisional application no. 61/510,632 filed on 07/22/2011.

Information Disclosure Statement
	The Information Disclosure Statement filed on 10/08/2020 has been considered.

Maintained Rejections
Claim Rejections - 35 USC §102, Anticipation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20, 22, and 27 are rejected under 35 U.S.C. 102(b) as being anticipated by Nittynen (Galacto-oligosaccharides and bowel function, 2007) as evidenced by Van Dokkum.
	Nittynen’s general disclosure relates to nutritional therapies for constipation using prebiotics including galacto-oligosaccharides (GOS) and fructo-oligosaccharides (FOS) (see abstract & page 62, adjoin col.). 
	Regarding claims 20 and 27, Nittynen examines the effects of GOS in different patient populations including elderly, adults, and infants that are suffering from constipation (see pages 63-64, sub-headings). Claim interpretation: under the broadest reasonable interpretation per MPEP 2173.01, an individual suffering from constipation reads on or is considered to be an individual having an injured gastrointestinal tract because constipation as defined by dictionary.com to mean “a condition of the bowels in which the feces are dry and hardened and evacuation is difficult and infrequent” and thereby associated with a sustained discomfort of the gastrointestinal tract and reads on the specie of bowel obstruction. Nittynen teaches the administration of GOS at various concentrations (e.g. 5, 7, 10, or 15 grams/daily) supplemented in yogurt, apple juice, or orange juice (100 mL) (see page 64, left col. and evidence document by Van Dokkum at Table 2). Thus, Nittynen teaches GOS concentrations that anticipates the claimed range because, for example, 15g/100mL is equivalent to 150 kg/1000 kg which falls within the claimed range (MPEP 2131.03).
	Regarding claim 27’s last limitation pertaining to increased expression of mucin-associated protein, these feature should be an inherent or natural result of Nittynen since the prior art teaches the same active steps and same conditions set forth by the claims (see MPEP 2112.02: Process Claims).

claim 22 pertaining to the formulation, Nittynen teaches infant formula supplemented with a mixture of GOS and FOS benefits bowel functions in both preterm and term infants (see page 64, left col.). 

Examiner’s Response to Arguments
Applicant’s arguments filed on 10/23/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior art of Nittynen (addressing page 4 of the remarks).
In response to Applicant’s argument that “the indication of claim 21 being anticipated by Nittynen was made in error”, this argument is not persuasive because as noted above, under the broadest reasonable interpretation, an individual suffering from constipation is considered to be an individual having an injured gastrointestinal tract because constipation as defined by dictionary.com means “a condition of the bowels in which the feces are dry and hardened and evacuation is difficult and infrequent” and thereby associated with a sustained discomfort of the gastrointestinal tract and reads on the specie of bowel obstruction. In other words, Nittynen teaches constipation which reads on the specie of bowel obstruction and thereby also anticipates the genus phrase of an injured gastrointestinal tract. It is noted that previous claim 21 was further rejected by the secondary reference of Falk for the purposes of facilitating compact prosecution to address the other species that was presented in the original claim: wherein the gastrointestinal tract is injured as a results of antibiotic therapy, radiation therapy, chemotherapy, surgery (MPEP 2173.05(h): Alternative Limitations).

Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20, 22, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nittynen as applied to claims 20, 22, and 27 above, and in view Falk (US Patent No. 8,815,312 – previously cited).
	Nittynen’s teachings is discussed above.
	However, Nittynen does not teach: wherein the gastrointestinal tract is injured as a results of antibiotic therapy, radiation therapy, chemotherapy, surgery (claim 20); or an adult nutritional composition (claim 22); or comprising a probiotic (claim 24). 
Falk’s general disclosure relates to a method and composition for nutritional compositions containing glucosidase inhibitors, more specifically Touchi Extract, a prebiotic, and a probiotic and its uses in the treatment of many disorders including constipation (see abstract & col. 1-2, adjoining ¶). 
	Regarding claim 20’s species, Falk teaches a method of treatment of a patient that can benefit from the composition that comprises a Touchi Extract, a prebiotic, and a probiotic which will help restore intestinal structure and function in patients (see col. 3, lines 1-5, and col. 7-8, lines 39-10, and see claims 8 and 13). Falk teaches wherein said patient has malabsorption from at least one of: cancer, chemo-therapy, radiation-therapy, total parenteral nutrition-related gut atrophy, acute illness-related gut dysfunction, being critically ill, septic, being burned, trauma, secondary to surgery, secondary to medicine, or acute pancreatitis (see col. 7, lines 39-67, and see claims 15, 18-19). 
claim 22, Falk teaches that the nutritional composition is a dietary regimen including food and/or sports drink items as an adult nutritional composition (see col. 4, lines 13-16, and col. 8, lines 28-46, and see claim 5).
Regarding claim 24, Falk teaches the addition of probiotics preferably Lactobacillus which can further improve the intestinal structure and function and reduction in inflammation as well as increase the immune response (see col. 8, lines 11-17, and claims 11-12).
	At the time the invention was made, it would have been first obvious to one of ordinary skill in the art to envisage the administration of Falk’s nutritional composition comprising Touchi Extract, a prebiotic (e.g. GOS), and a probiotic (e.g. Lactobacillus) for Nittynen’s treatment of constipation. The ordinary artisan would have been motivated to do so is because Falk teaches said composition helps intestinal structure and function in patients that including constipation (see Falk’s col. 8, lines 4-9). Therefore, the nexus is that Nittynen discloses that constipation may be a result of medication use (known in the art as drug-induced constipation) (see Nittynen’s page 64, left col.). The ordinary artisan would have had a reasonable expectation of success is because both Nittynen and Falk are directed to the use of GOS and probiotics in the treatment of a gastrointestinal injury.

Claims 23 and 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nittynen in view of Falk as applied to claims 20, 22, 24, and 27 above, and in further view Sprenger (WO 2009/077352 A1) – previously cited references.
	Nittynen’s and Falk’s combined modified teaching is discussed above. 
However, modified-Nittynen does not teach: wherein the nutritional composition further comprises at least one human milk oligosaccharide (claims 23 and 26’s last limitation); or wherein the probiotic is Bifidobacterium lactis (claim 25). 
	Sprenger’s general disclosure relates to a composition suitable for use in the prevention of opportunistic infections in immune-compromised individuals comprising a probiotic Bifidobacterium lactis and a fucosylated oligosaccharide (see abstract and page 3). Sprenger teaches that the combination of probiotic and 2’fucosyllactose (a human milk oligosaccharide) may be a result of synergies between the specific probiotic and oligosaccharide wherein the oligosaccharide acts as a metabolic fuel for the intestinal microbiota (see page 4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the probiotic and a human milk oligosaccharide such as taught by Sprenger in the method of Nittynen. The ordinary artisan would have been motivated to do so because Sprenger suggest there may be a synergistic effect from the probiotic and the human milk oligosaccharide to act as a metabolic fuel for the intestinal microbiota. The ordinary artisan would have had a reasonable expectation of success because both Nittynen and Sprenger are directed to nutritional compositions comprising probiotics and oligosaccharides.

Examiner’s Response to Arguments
Applicant’s arguments filed on 10/23/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of Nittynen, Falk, and Sprenger (addressing pages 4-8 of the remarks).
In response to Applicant’s argument that “Importantly, the instant claims are not directed to treating an injury, but rather are directed to stimulating a healing response”, this argument is injured gastrointestinal tract” and thus, in combination with the phrase “healing” of an individual, the claim as a whole does indeed infer or imply a treatment method. Therefore, in a basic sense, the claim is merely saying the same thing but in a different way without explicitly mentioning treating an injury. 
In response to Applicant’s argument that “the Office has chosen to disregard the clear teachings of Van Dokkum - that supplementation with GOS failed to achieve statistically significant results”, this argument is not persuasive the Van Dokkum was merely relied upon to address the GOS claim concentrations. The prior office action explained that “Thus, Nittynen teaches GOS concentrations that anticipates the claimed range because, for example, 15g/100mL is equivalent to 150 kg/1000 kg which falls within the claimed range”. The MPEP at 2131.01 states that: 
2131.01    Multiple Reference 35 U.S.C. 102 Rejections 
III.    TO SHOW THAT A CHARACTERISTIC NOT DISCLOSED IN THE REFERENCE IS INHERENT
   Extra Reference or Evidence Can Be Used To Show an Inherent Characteristic of the Thing Taught by the Primary Reference
"To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill." 
Therefore, the evidentiary disclosure of Van Dokkum was to demonstrate that Nittynen inherently teaches the claimed GOS concentrations. 
	In response to Applicant’s argument that the amended claims demonstrate the presence of unexpected results, this argument is not persuasive because evidence of unexpected results cannot be used to overcome or rebut an anticipation rejection. Moreover, for the sake of discussion, the allege characteristic of “increased expression of at least one mucin-associated protein and the mucin-associated protein is selected from the group consisting of TFF3, MUC-2, 
The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating.).

In other words, merely because a reference is silent regarding the allege characteristics, under the principles of inherency, the increased expression mucin-associated protein would have been a natural result since the active steps and conditions are taught by the prior art.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653